Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.

Drawings
The drawings filed on 10/12/2020 are accepted. In view of the drawings filed on 10/12/2020 the objections made against the drawings in the office action of 8/18/2020 have been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
In view of the claim amendments filed on 6/2/2020 amending the claims to remove the 112(f) language the 112 rejections made against the claims in the office action of 4/30/2020 have been withdrawn. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 12 recites “the output device of the patient monitoring system as defined in claim 1” it is unclear which features of the output device applicant is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4,6-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0135588 to Al-Ali et al. (Ali) in view of US 2015/0269318 to Neff (Neff) (both previously cited) and US 2008/0140160 to Goetz et al. (Goetz). 
In reference to at least claims 1 and 13-14
Ali teaches a medical monitoring system which discloses a patient monitoring system (e.g. Figs. 1-2) comprising: a patient monitoring device configured to monitor a patient (e.g. patient monitoring devices, 110, para. [0074]-[0076]) , thereby generating patient monitoring data (e.g. patient monitoring devices, 110, include one or more sensors to monitor physiological data, para. [0074]-[0076]), a control interface configured to control the patient monitoring device, depending on identification of a user (e.g. predefined user class or customized for particular individuals or groups of individuals, para. [0201]; stored by the clinician token, para. [0233]; enable and disable features based on the credentials of the detected user, para. [0249]-[0252], modify interface based on particular clinician, para. [0255]-[0256], location based rules, para. [0277]-[0279]), an output device comprising mobile device which is separated from the patient monitoring device (e.g. clinical token may be a cell phone, notebook computer, PDA device, headset, etc., para. [0221]) and configured to provide a control interface to the user (e.g. clinical token may be a 
Neff teaches privacy protection based on device presence which discloses a personal health information (PHI) presentation device (e.g. 130) that can include a medical monitor with integrated display (e.g. para. [0018]) which discloses blanking, obstructing or blurring the display of the PHI presentation device when an unauthorized device is within close proximity (e.g. para. [0031], [0035], [0037]) and further discloses the regular screen showing the patient information being present in the presence of users with associated PHI access privileges (e.g. para. [0036]) and otherwise showing a restricted screen that is present in the presence of user associated with no PHI access privileges (e.g. para. [0037]). Neff discloses the techniques of the invention being implemented as computer-readable program code (e.g. para. [0010],[0020]-[0021], [0025]). 
Goetz teaches intelligent discovery of a medical device by a programming system which discloses a patient monitoring system (e.g. 2, Fig. 1) that includes a patient monitoring device(s) configured to monitor a patient, thereby generating patient monitoring data (e.g. telemetry devices 6, IMD 8) and providing an identity indication (e.g. discovery/detect medical devices with which the programming system can communicate, para. [0044]-[0049]) and an output device (e.g. programming system(s) 4, Figs. 1-2) comprising a mobile device which is separated from the patient monitoring device (e.g. programming system may include personal computer, laptop computers, handheld computers etc., para. [0016]), the output device comprising a detector with a detection region configured to detect an identity indication of the patient monitoring device and another identity indication of another patient monitoring device, after the identity indication and the another identity indication are within the detection region (e.g. discovery/detect medical devices with which the programming system can communicate, para. [0044]-[0049]) wherein the output device provides the identity indication and the another identity indication so that the user can select 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Ali with the teachings of Neff to include showing the patient monitoring data only when a user with associated privileges is present and showing a blank, obstructed, blurred or restricted screen otherwise in order to yield the predictable result of aiding in keeping the patient’s information private from unauthorized users and reducing the likelihood of inadvertently disclosing sensitive patient information (‘318, para. [0002]). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Ali with the teachings of Goetz to include providing within the clinical token “output device” such as within the communication module of Ali a detector with a detection region configured to detect an identity indication of the patient monitoring device and another identity indication of another patient monitoring device and providing the identity indication and the another identity indication so that the user can select the patient monitoring device to control in order to yield the predictable result of providing a technique that reduces the amount of user intervention needed for communicating by automatically identifying patient monitoring device(s) within range of the output device.  
In reference to at least claim 2
Ali modified by Neff and Goetz discloses wherein the output device and the patient monitoring device are adapted to establish a direct data connection (e.g. ‘588, communication modules for establishing a direct data connection between monitoring device and clinical token, para. [0216]-[0218]).
In reference to at least claim 3
Ali modified by Neff and Goetz discloses wherein the patient monitoring device is configured to not show the patient monitoring data on the display when the direct data connection has not been established between the output device 
In reference to at least claim 4
Ali modified by Neff and Goetz discloses wherein the patient monitoring device is configured to show data on the display which are not the patient monitoring data when the direct data connection has not been established between the output device and the patient monitoring device (e.g. ‘588, enables or disables particular features based upon detection of clinical token, para. [0249], [0258]; ‘318, regular or restricted screens, para. [0031], [0035]-[0037]). 
In reference to at least claim 6
Ali modified by Neff and Goetz discloses wherein the output device and the patient monitoring device are configured to establish a data connection by using at least one of visible light communication (VLC) and near field communication (NFC) (e.g. ‘588, near field communication, para. [0201]).
In reference to at least claim 7
Ali modified by Neff and Goetz discloses wherein the output device and the patient monitoring device are configured to establish a two-way data connection (e.g. ‘588, communication modules for establishing a direct data connection between monitoring device and clinical token which may include a transmitter, a receiver or a transceiver, para. [0216]-[0218]).
In reference to at least claim 8
Ali modified by Neff and Goetz discloses wherein the output device and the patient monitoring device are adapted to establish a data connection via a data network (e.g. ‘588, hospital wlan, hospital network, internet, network, Figs. 1,2,6, para. [0073], [0075], [0095]-[0097], [0141]).
In reference to at least claim 9
Ali modified by Neff and Goetz discloses wherein the output device is configured to provide a user interface for allowing the user to input user specific data that identified the user, (e.g. ‘588, input module, para. [0220]).
In reference to at least claim 10
Ali modified by Neff and Goetz discloses wherein the mobile device is a tablet computer (e.g. ‘588, clinical devices such as pagers, cell phones, smart phones, PDA, laptops, tablet PCs, personal computers and the like, para. [0147]; clinical token is a cell phone, notebook computer, PDA device, headset, etc. para. [0221]). 
In reference to at least claim 11
Ali modified by Neff and Goetz discloses wherein visualization rules, which define a provision of a visualization of the patient monitoring data depending on the identification of the user (e.g. ‘588, predefined user class or customized for particular individuals or groups of individuals, para. [0201], enable and disable features based on the credentials of the detected user, para. [0249]-[0252], modify interface based on particular clinician, para. [0255]-[0256], location based rules, para. [0277]-[0279]), wherein the output device is configured to provide the visualization of the patient monitoring data in accordance with the provided visualization rules (e.g. ‘588, predefined user class or customized for particular individuals or groups of individuals, para. [0201], enable and disable features based on the credentials of the detected user, para. [0249]-[0252], modify interface based on particular clinician, para. [0255]-[0256], location based rules, para. [0277]-[0279]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0135588 to Al-Ali et al. (Ali) in view of US 2015/0269318 to Neff (Neff) and US 2008/0140160 to Goetz et al. (Goetz) as applied to claim 1 further in view of US 2016/0085922 to Sweeney (Sweeny) (previously cited). 
In reference to at least claim 5
Ali modified by Neff and Goetz teaches a medical monitoring system according to claim 1 but does not explicitly teach the detector is an optical detector having a field of view defining the detection region and the identity indication is a visual indication.

It would have obvious to one having ordinary skill in the art before the effective filing date to further modify the system of Ali modified by Neff and Goetz with the teachings of Sweeney to include the detector being an optical detector having a field of view defining the detection region and the identity indication is a visual indication in order to yield the predictable result of an alternative technique for identifying devices within range for communicating data to the clinician. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0135588 to Al-Ali et al. (Ali) in view of US 2008/0140160 to Goetz et al. (Goetz) further in view of US 2017/0155427 to Hasan et al. (Hasan) (previously cited).  
In reference to at least claim 12
Ali modified by Goetz teaches the output device of the patient monitoring system as defined in claim 1 (see rejection of claim 1 above) but does not explicitly teach the output device being configured to establish a data connection by using visible light communication.  
Hasan discloses wireless network transfer which discloses a way to transfer data between medical monitoring devices (e.g. abstract, para. [0002],[0006], [0019]) which discloses using visible light communication which overcomes the interference problems associated with radio-frequency RF communication technology (e.g. para. [0013], [0026],[0042]). 
It would have obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the output device of Ali modified by Goetz with the teachings of Hasan to include establishing a data connection by using visible light communication in order to yield the predictable result of an improved technique for providing connection between the devices that is fast and reliable and reduces potential interference problems associated with RF communication technology. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13-14 have been considered but are moot because the rejections have been amended to include additional references in view of the claim amendments and the arguments do not apply to any of the references being used in the current rejections to teach the claim amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2003/0220673 to Snell which teaches a multi-device telemetry architecture. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JENNIFER L GHAND/Examiner, Art Unit 3792